Citation Nr: 1512773	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dental disorder for purposes of Department of Veterans Affairs (VA) compensation benefits.

2.  Entitlement to service connection for a dental disorder for purposes of outpatient dental treatment by VA.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2003 and May 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In September 2013, the Veteran withdrew his previously submitted hearing request. In December 2013 and September 2014, the Board remanded these issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The claims have since been returned to the Board for further appellate review.

The Board notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In this case, however, the claim for VA outpatient dental treatment has not been considered by the AOJ.  Therefore, it is being remanded.  As the Veteran perfected an appeal as to the issue of service connection for a dental condition for purposes of VA compensation, the Board will address the claim in the decision below.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The electronic folder in VBMS includes a copy of the Veteran's representative's appellate brief.  The electronic folder otherwise includes only duplicative or irrelevant documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for dental condition for the purpose of outpatient dental treatment and for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

Under the laws administered by VA, the Veteran does not have a current dental disorder for which VA disability compensation is payable.



CONCLUSION OF LAW

The criteria for service connection for a dental condition for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 4.150, 17.161 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a February 2007 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The notice was provided prior to the initial adjudication of the claim in May 2007.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this this case, the AOJ obtained the Veteran's service treatment records (STRs) and all identified and available post-service treatment records.  

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claimed dental condition.  Under VA regulations, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As further explained below, there is no legal basis for entitlement to service connection for the dental conditions described by the Veteran.  As such, a VA examination is not warranted. 

Regarding the Board's December 2013 and September 2014 remands, as noted above, the AOJ obtained the Veteran's service dental records and mailed a copy of the July 2014 supplemental statement of the case (SSOC) to his current address.  Regarding the claim herein decided, the Board finds that the AOJ has substantially complied with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.


II.  Law and Analysis

The Veteran has asserted that he chipped his tooth during service.  See August 2006 claim.  In a December 2010 statement, he indicated that he sought treatment and was told it would be a good idea to pull out his four back teeth. 

Service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303).  An exception to the general rule is applicable to dental disabilities.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

Under 38 C.F.R. § 3.381, replaceable missing teeth are not compensable disabilities and will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a). 

In this case, the evidence does not show any dental trauma in service resulting in disability.  At his initial October 1958 dental examination, teeth # 1 and 32 were missing.  Dental caries were noted in teeth # 3, 12, 14, 15, 18, 19, 30, and 31.  In April 1960, teeth # 16 and 17 were extracted.  Dental caries was noted in tooth #30, which was treated with an amalgam filling.  Subsequent records note caries in tooth #12.  At his July 1962 discharge examination, it was noted that teeth # 1, 16, 17, and 32 were missing, i.e., the Veteran's wisdom teeth.  

The Board notes that the Veteran is competent to report that he chipped his front tooth in service; however, his in-service treatment records do not show any dental trauma resulting in a chipped tooth.  The Board finds the contemporaneous dental records more probative than the Veteran's allegations made 44 years after service and in the course of seeking compensation benefits.  In this case, his dental service records show that he was treated for dental caries and had two wisdom teeth removed.  VA's General Counsel has held that dental treatment, even extractions during service, does not constitute dental trauma.  See VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).  

In this case, the Veteran has failed to present competent evidence of a compensable dental condition.  Therefore, the claim for service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes, however, that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental condition.  As discussed in the introduction, the AOJ has not yet addressed his claim of service connection for VA outpatient dental treatment purposes, and the matter is therefore being remanded.  



ORDER

Entitlement to service connection for a dental condition for VA compensation purposes is denied.



REMAND

The claims for service connection for a dental condition for purposes of VA outpatient treatment and for a left knee disorder are being remanded for additional development.  

As mentioned in the Introduction, the claim of entitlement to service connection for a dental condition for purposes of VA outpatient treatment has not been adjudicated by the AOJ or referred to Veterans Health Administration for a determination on the relevant questions.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the VHA and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2014).  Accordingly, the Board finds that a remand is necessary.

Regarding the claimed left knee disorder, the Veteran has asserted that he injured his left knee during service when he slipped and fell on hydraulic fluid in July 1962.  See November 2002 claim; September 2003 notice of disagreement (NOD).  His service treatment records are unremarkable for a left knee disorder.  After service, private treatment records, including magnetic resonance imaging (MRI), reflect that he had a left knee meniscal tear in June 2002 and underwent arthroscopic surgery.  

A VA examination was conducted in conjunction with the Veteran's claimed left knee disorder in January 2003.  The diagnosis was left knee medial meniscus tear, status post arthroscopic partial medial meniscectomy.  The examiner opined that it was "as likely as not that [the Veteran's] current left knee pathology was the result of the injury he sustained when he was stationed in Oklahoma at Altus Air Force Base, as described above."  The VA examiner did not provide any rationale for his or her opinion.  Therefore, the Board found the opinion inadequate and remanded the matter for another VA examination.  

An additional VA examination was conducted in May 2014.  The diagnosis was left knee degenerative joint disease, and the examiner opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had minor osteoarthritis changes in the left knee, which were most likely age-related.  Although the examiner indicated that she reviewed the Veteran's claims file, she noted that there were no private medical records in the claims file to indicate a left knee condition since leaving the service.  Thus, she apparently did not review the June 2002 MRI showing a left meniscal tear.  Therefore, her opinion is inadequate.  For this reason, the Board finds that a remand is necessary.

While on remand, any outstanding treatment records relevant to the Veteran's left knee should be obtained.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should refer the Veteran's claim for entitlement to service connection for a dental condition for dental treatment purposes to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161. 

If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests a determination from VBA, the claim should be adjudicated.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Orlando VAMC dated from August 2013 to the present. 

3.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records (including June 2002 private medical records showing treatment for a left knee meniscal tear), and statements. 

The Veteran has contended that he injured his knee in July 1962 when he fell while at Altus Air Force Base.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current left knee disorder is causally or etiologically related to his military service.   In so doing, the examiner should address the prior diagnoses of a left knee medial meniscal tear and degenerative joint disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  Thereafter, the AOJ should consider all of the evidence of record, and readjudicate the issues remaining on appeal. If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


